         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     GAINESVILLE DIVISION

UNITED STATES OF AMERICA


v.                                                     1:18-cr-04-MW-GRJ


MIKA KAMISSA HARRIS
___________________________________/

                                  ORDER

     On August 21, 2019 the Court held a hearing to address the Motion

to Withdraw as Counsel, filed by Nick G. Zissimopulos, ECF No. 187, and

Attorney Gilbert A. Schaffnit’s Motion to Withdraw as Counsel. ECF No.

195. The motions were referred to the undersigned for resolution. ECF

Nos. 191 7 196. The Defendant, Mika Kamissa Harris, was present in

Court with Nick Zissimopulos and Gilbert Schaffnit, her current court

appointed counsel, and was provided with an opportunity to personally

address the Court. A portion of the hearing was conducted ex parte and

was sealed pending further order of the Court to protect any attorney-client

privileged information offered to the Court by counsel and the Defendant.

     For the reasons discussed in detail on the record at the hearing,

which are incorporated into this order, and as summarized below, Mr.
Zissimopulos and Mr. Schaffnit’s motions to withdraw as counsel are due

to be denied.

      Mr. Zissimopolus advised the Court, during the portion of the hearing,

which was not sealed, that he had irreconcilable differences with the

Defendant because the Defendant was not having productive

communications with counsel during their scheduled meetings to prepare

the case for trial. According to Mr. Zissimopulos, the attorney-client

meetings have not been productive because Defendant insists upon

focusing on matters and issues not relevant to the issues counsel wants to

address at the client meetings. These tangential matters include, among

other issues, previous rulings by the Court or legal issues previously

addressed multiple times. Mr. Schaffnit voiced similar problems regarding

his working relationship with the Defendant.

      Ms. Harris explained to the Court that although she did not object to

the filing of the motions to withdraw she did not request counsel to

withdraw. Instead, the gist of Ms. Harris’ complaints to the Court focused

upon actions and strategies she believes counsel have not vigorously

pursued. Based upon these shortcomings, Ms. Harris expressed to the



                                      -2-
Court during the ex-parte portion of the hearing, that she has lost

confidence her counsel are defending her adequately.

      During the ex-parte portion of the hearing, the Court explored these

issues with Ms. Harris and counsel. Suffice it to say, that while there have

been disagreements between Ms. Harris and counsel, the lion’s share of

the disagreements concern strategies for her defense and the alleged

failure to disclose documentary evidence to her for inspection, review and

advice. While the Court recognizes that personality conflicts and tensions

have arisen because of disagreements regarding strategy and trial

preparation, most of the misunderstanding relates to miscommunication

between the client and counsel. Counsel’s representation, thus far, based

upon what was discussed with the Court, appears to be competent,

professional and geared towards the best interest of Ms. Harris.

      The personality differences between Ms. Harris and counsel are not

differences that are insurmountable. While Ms. Harris may appear to be a

difficult client it is understandable that her combative nature with counsel,

while counterproductive, is not such that counsel cannot continue to

represent Ms. Harris in this case. Although the tensions and differences

between counsel and client might be difficult -- and may make


                                      -3-
representation challenging -- these tensions and differences do not rise to

the level of irreconcilable conflicts.

      The right to effective assistance of counsel is a fundamental

component of the Sixth Amendment. Johnson v. Zerbst, 304 U.S. 458

(1938). Although an accused who is represented by an appointed attorney

has the right to effective counsel, an accused does not have the right to

choose a particular attorney at any cost in terms of delay. United States v.

Mastroianni, 749 F. 2d 900, 914 (1st Cir. 1984). Notably, the right to

effective counsel does not involve the right to a “meaningful relationship”

between an accused and his counsel. Morris v. Slappy, 461 U.S. 1, 14

(1983). Consequently, even though there may be tensions and personality

clashes between Ms. Harris and counsel, that does not mean counsel are

not providing and cannot continue to provide effective representation for

Ms. Harris.

      The standard for effective counsel is much different from simply

whether counsel has provided a meaningful relationship. Rather, a

defendant is entitled to counsel capable of rendering competent,

meaningful assistance in the preparation and trial of the pending charges,

including appropriate evaluation and advice with reference to a plea of


                                         -4-
guilty. An accused, like Ms. Harris, must understand that “a defendant is

not entitled to an attorney who agrees with the defendant’s personal view

of the prevailing law or the equities of the prosecutor’s case.” United States

v. Moore, 706 F. 2d 538, 540 (5th Cir. 1983). Instead, “[a] defendant is

entitled to an attorney who will consider defendant’s views and seek to

accommodate all reasonable requests with respect to trial preparation and

trial tactics.” Id. And notably, while “a defendant is entitled to … an attorney

with whom he can communicate reasonably, [the defendant] has no right to

an attorney who will docilely do as he is told.” Id.

      In considering the motions to withdraw, the Court has been guided by

these principles and has applied the following factors in assessing the

motions to withdraw. These factors include: (1) the reasons why withdrawal

is sought; (2) the prejudice that might result from withdrawal; (3) the harm

withdrawal might cause to the administration of justice; and (4) the degree

to which withdrawal will cause a delay in the resolution of the case. United

States v. Travers, 996 F. Supp. 6, 14 (S.D. Fla. 1998).

      As discussed above, and as explained by the Court at the hearing,

the Court concludes that the reasons for withdrawal relate almost entirely

to the tensions between counsel and client and frustration on the part of


                                       -5-
counsel in their efforts to focus Ms. Harris in their meetings on issues and

facts counsel believe are relevant and important. These differences are

primarily interpersonal issues, and in the Court’s view, are not

insurmountable. Indeed, at the hearing, while Ms. Harris expressed her

frustrations with her dealings with counsel, she advised the Court several

times that she does not dislike her attorneys, but rather perceives that

counsel do not appreciate her frustrations and views on issues. These

types of differences do not make the differences between counsel and

client irreconcilable. The differences can and should be approached by

both client and counsel with a view towards the same shared goal.

      In short, the Court concludes that none of the reasons expressed by

counsel for withdrawal, as detailed to the Court during the ex-parte portion

of the hearing, rise to the level of irreconcilable conflicts that require

withdrawal. Counsel must continue to represent Ms. Harris “dedicated to

the proposition, and capable of assuring that, the prosecution’s case [is]

presented in conformity with the Constitution, rules of evidence and all

other controlling rules and practices.” United States v. Moore, at 540.

      The prejudice that would result from withdrawal would be significant.

This case began in February 2018. Mr. Schaffnit and Mr. Zissimopulos


                                        -6-
have been intimately involved with this case for more than a year and a

half, including review and analysis of the government’s discovery and the

extensive documentary evidence, which will be used to support the

Government’s case. In addition to Mr. Schaffnit and Mr. Zissimopulos’

efforts, investigators, various vendors and a paralegal have expended

hundreds of hours analyzing documents, transcripts and other evidence

and preparing to try this case.

      Indeed, as the Court highlighted at the hearing, this case is unusual

because the district judge appointed not one but two highly qualified

attorneys to represent the defendant. Everything counsel has requested

from the Court in terms of paralegal assistance and the assistance of other

professionals has been granted by the Court. Withdrawal by counsel at this

point would have a devasting impact on the ability of substitute counsel to

adequately represent the Defendant. A new legal team would have to be

appointed. It could take a new team a significant amount of time to get up

to speed, even assuming a new legal team could utilize some of the

preparation already conducted. Lastly, and as the Court mentioned,

withdrawal of counsel and the substitution of a new legal team, would in




                                     -7-
the Court’s view not solve any of the personality problems expressed to the

Court at the hearing.

      The Court also must take into account the harm withdrawal might

cause to the administration of justice. Like any criminal case, while the

primary focus is on the Defendant’s interest, the public also has a keen

interest in the resolution of criminal cases. The criminal laws govern our

society. The enforcement of criminal laws informs and guides the conduct

of the public and establishes the applicable norms and standards which

govern how the public conducts itself. The enforcement of our criminal

laws also provides closure and assistance to victims of crimes. To permit

the withdrawal of counsel a year and a half after the case was initiated,

and only seven weeks before the trial is scheduled, most certainly will not

advance the orderly administration of justice. Not only would withdrawal of

counsel prejudice the Defendant but it would have a negative impact on the

ability of the criminal justice system to resolve criminal cases and dispense

justice in an orderly and expeditious manner.

      Lastly, it goes without saying that if the Court approved the

withdrawal of Defendant’s counsel in this case, there is little question that

resolution of this case would be significantly delayed. This benefits no one.


                                      -8-
It does not benefit the Defendant, the government, the witnesses, the

Court or the public.

      For these reasons, and the reasons stated on the record at the

hearing, the Court concludes that the Motion to Withdraw as Counsel, filed

by Nick G. Zissimopulos, ECF No. 187, and Attorney Gilbert A. Schaffnit’s

Motion to Withdraw as Counsel, ECF No. 195, are DENIED.

      DONE AND ORDERED on this 22nd day of August 2019.



                                  s/Gary R. Jones
                                  GARY R. JONES
                                  United States Magistrate Judge




                                    -9-
